Citation Nr: 0313475	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
ilioinguinal nerve entrapment, on appeal from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial grant of service 
connection, dated November 1998.  The rating action was 
accomplished by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Los Angeles, California.  

When service connection was originally granted, the RO 
assigned a noncompensable rating.  After the veteran appealed 
the decision, and additional medical documents obtained, a 10 
percent disability rating was assigned.  See VA Form 21-6796, 
Rating Decision, February 2, 1999.  The veteran has continued 
his original appeal claiming that his disorder should be 
rated higher.  

In April 2001, a Board hearing was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing is of record.  Following a review of the veteran's 
claim folder, the Board, in June 2001, remanded the case to 
the RO for additional development.  The claim has since been 
returned to the Board for review.

Per 38 U.S.C.A. § 7722 (West 2002), the VA has an obligation 
to inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  Following 
the veteran's release from service, he requested service 
connection for a lower back disability.  The record reflects 
that while the veteran was in service he did, in fact, suffer 
from lower back manifestations and symptoms.  The record 
further shows that he has been diagnosed with a disorder of 
the lower back.  If there is a nexus between the veteran's 
diagnosed back disorder and his service-connected symptoms 
and manifestations, or if there is aggravation of a 
nonservice-connected disorder proximately due to or the 
result of a service-connected disability, then the veteran 
may be entitled to additional compensation benefits.  With 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
the VA has a duty to provide a medical opinion as to whether 
a current disability is related to complaints incurred while 
the veteran was on active duty.  Thus, in accordance with 38 
U.S.C.A. § 7722 (West 2002), the veteran is provided notice 
that he, if he so desires, may apply for benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected ilioinguinal nerve 
entrapment is manifested by right thigh pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
ilioinguinal nerve entrapment have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 8630 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the service medical records shows the veteran 
underwent an emergency appendectomy in September 1996.  Soon 
after the surgery was performed and the veteran returned to 
full duty, he started to experience pain in the groin area.  
The pain was intermittent and the veteran was able to serve 
out his enlistment in the US Navy.  After the veteran was 
released from active duty, he submitted an application for VA 
benefits claiming that he was suffering from pain and 
discomfort as a result of his appendectomy.  Following a 
review of the medical records, it was determined that the 
veteran was suffering from ilioinguinal nerve entrapment as 
the result of the appendectomy.  The RO granted service 
connection and assigned a noncompensable rating.  See VA Form 
21-6796, Rating Decision, November 5, 1998.  

The veteran was notified of the decision of the RO, and upon 
reflection, he decided to appeal the disability evaluation 
that was awarded.  Additional medical records were submitted 
to the RO and upon review the RO concluded that the 
disability should be rated as 10 percent disabling.  The RO 
issued such a decision in February 1999; the effective date 
was determined to be the date that the veteran originally 
submitted his claim for benefits.  

Although the veteran was granted a 10 percent disability 
rating, in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 8630 (1998), the veteran 
continued his appeal to the Board.  

During this time, the veteran continued to complain of pain 
and discomfort.  He repeatedly sought treatment for his nerve 
injury through the VA medical health system.  The record 
reflects the veteran sought repeated treatment for which he 
received prescription medications, injections, and electrical 
stimulation.  However, none of the treatment has provided the 
veteran with any type of extended relief.  These same medical 
records, stemming from 1998 to 2002, do not reveal paralysis 
or partial paralysis.  

As a result of the veteran's complaints of pain, the veteran 
sought additional treatment through the neurology department 
of the VA Medical Center.  The record reflects that he sought 
extensive treatment in 2002 through this department for groin 
area pain along with headaches.  In this regard, the record 
reflects that the veteran was seen in September 2002.  At 
that time, the veteran's disability had been reclassified as 
femoral nerve entrapment across the right inguinal ligament.  
The examiner reported that the veteran was able to walk 
although walking caused some pain and numbness.  Parasthesia 
and allodynia were noted as occurring by themselves without 
any outside catalyst.  Although some numbness was reported in 
the right thigh, besides pain, the disability was not deemed 
severe or serious in nature.

In conjunction with his claim, the veteran provided testimony 
before the undersigned Veterans Law Judge in April 2001.  
During that hearing, the veteran complained of pain in his 
groin area.  He stated that because of the pain, he had 
severely altered his lifestyle, including his work and social 
habits.  He, in essence, contended that the disability rating 
was inadequate and he desired a higher evaluation.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claim in the rating decisions, the statement 
of the case, the supplemental statements of the case, and via 
the Board's Remand.  The Board concludes that these 
discussions adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  VA has 
obtained the veteran's VA medical records, and it is noted 
that the veteran has not indicated that he received treatment 
at any other VA or non-VA medical facilities.  The veteran 
has undergone repeated VA medical treatment examinations that 
have chronicled the veteran's complaints with respect to his 
nerve disability.  The veteran has not provided the VA with 
other relevant medical evidence that would assist in the 
processing of this claim.

During the course of this appeal, the veteran has offered 
written statements detailing his claim.  He provided 
testimony before the Board concerning his assertions and a 
transcript of that hearing has been included in the claims 
folder for review.  He has not suggested or insinuated that 
other evidence was available to support the claim.  Following 
the Board's Remand, the RO, in a letter issued in April 2002, 
notified the veteran of the VCAA, what evidence the veteran 
needed to submit and what the VA would do in order to help 
complete his application for benefits.  In addition, pursuant 
to the Board's remand, the RO scheduled the veteran for a 
neurological examination in May 2002.  However, the veteran 
failed to report for the examination.  Since all relevant 
evidence was obtained and no evidence has been identified 
that either the veteran or VA could attempt to attain, there 
is no need for further development.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issue before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned in conjunction with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

The veteran's nerve disability is currently rated under 
Diagnostic Code 8630.  38 C.F.R. Part 4 (2002).  Under this 
Diagnostic Code, a 10 percent evaluation is assigned when 
there is evidence of severe to complete paralysis of the 
ilio-inguinal nerve and a noncompensable evaluation is 
assigned when the paralysis of the ilio-inguinal nerve is 
mild or moderate.  The provisions of 38 C.F.R. § 4.123 (2002) 
indicate that neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the injury of the nerve involved, with a maximum rating equal 
to severe, incomplete paralysis.  Furthermore, the maximum 
rating which may be assigned for neuritis not characterized 
by organic changes will be that of moderate, or with sciatic 
nerve involvement, moderately severe, incomplete paralysis.

Although the veteran has been rated at the maximum allowed 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 8630 (2002), a different rating code may be 
more appropriate and may allow for a higher disability 
rating.  Diagnostic Code 8530 provides the rating criteria 
for paralysis of the ilioinguinal nerve.  38 C.F.R. Part 4 
(2002).  Severe to complete paralysis of the ilioinguinal 
nerve warrants a 10 percent rating.  Mild or moderate 
paralysis is given a noncompensable rating.  Because a higher 
rating could not be assigned via this code, it is not for 
application in this instance.  

The Board has considered whether an evaluation in excess of 
10 percent is available under any other applicable diagnostic 
code.  Diagnostic Code 8730 can also be used to evaluate 
neuralgia of the nerve.  38 C.F.R. Part 4 (2002).  Yet, the 
maximum amount assignable under this diagnostic code is also 
10 percent.  However, since the veteran is already receiving 
the maximum evaluation under the applicable diagnostic 
criteria for impairment of the ilioinguinal nerve, no higher 
evaluation is available under this code.

Another diagnostic code that might be applicable is 38 C.F.R. 
Part 4, Diagnostic Code 8526 (2002).  Complete paralysis of 
the anterior crural nerve (femoral), with paralysis of the 
quadriceps extensor muscles, warrants a 40 percent 
evaluation. Incomplete paralysis of the anterior crural nerve 
(femoral) warrants a 30 percent evaluation if severe, a 20 
percent evaluation if moderate, and a 10 percent evaluation 
if mild. 

The medical evidence does indicate that the femoral nerve has 
been affected.  The veteran's medical treatment records do 
show a rediagnosis involving the femoral nerve.  Yet, 
paralysis or incomplete paralysis has never been found.  
Additionally, there are no manifestations of paralysis or 
incomplete paralysis, except for occasional numbness of the 
right thigh, and the veteran's gait has remained normal as 
has his muscle strength.  Even though there is some numbness 
in the right thigh, there is no evidence suggesting that such 
involvement is more than mild in nature.

Thus, it is the determination of the Board that it is unable 
to find any diagnostic code which provides an evaluation in 
excess of 10 percent for the veteran's current manifestations 
of ilioinguinal nerve entrapment diagnosed after service but 
related to his service-connected appendectomy.  

Additionally, 38 C.F.R. § 3.321(b)(1) (2002) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the ilioinguinal nerve disability, solely by 
itself, causes marked interference with employment or 
necessitated frequent hospitalization.  As a result, the 
Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321 (2002) is not appropriate.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
ilioinguinal nerve entrapment, on appeal from an initial 
grant of service connection, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

